On Petition for Rehearing
HUTCHESON, Circuit Judge.
The point appellee so strongly makes, that there was a judgment dismissing it out of the case which was not properly set aside, and that the amended petition filed against it was a new suit, is completely answered by the record and by Witty v. Rose, Tex.Civ.App., 148 S.W.2d 962, and Bridgman v. Moore, 143 Tex. 250, 183 S.W.2d 705, the two cases it relies on.
While it is true, as claimed by appel-lee, “that in a judgment which was signed on June 17th, but dated as of May 29th, appellee was dismissed from the suit,” it is equally true that that judgment was, by a judgment entered July 26, 1946, reformed as of May 29th, the date of its entry, and as reformed, the dismissal was set aside and Standard remained a party to the suit.
The record standing thus, it is settled law that this solemn judgment of a court of record cannot be collaterally attacked and that appellee cannot be heard to say in this proceeding that it was dismissed from the suit. Witty v. Rose, and Bridgman v. Moore, supra.
These two cases settle it beyond question that on the issue of removability, as well as on those arising on the merits, ap-pellee has been confronted throughout this case with the difficulty of engineering a successful collateral attack on the judgment of a state court of record, and that this difficulty is insuperable.
For the reasons stated, the petition for rehearing should be, and the same hereby is, denied.